Citation Nr: 1140705	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

l.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for panic attacks.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for anxiety.

6.  Whether a timely substantive appeal was submitted following a statement of the case furnished March 30, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, September 2007, and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 substantive appeal, the Veteran indicated that he wished to have a Board hearing before a Veterans Law Judge at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2010) (pertaining specifically to hearings before the Board).  Accordingly, a remand of these matters to the RO for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


